Order denying motion for a peremptory mandamus order unanimously affirmed, with costs, as a matter of law and not of discretion. Regardless of procedural questions, which we pass without discussion, it appears that the storage tanks for petroleum products at the site of their proposed location would constitute a nuisance in this small residential village and a menace to the health, safety and welfare of the inhabitants, as well as a source of danger and loss to property in the village. These tanks could, therefore, be entirely prohibited and excluded under the provisions of the zoning ordinance or permitted under such regulations as the village might impose, even though other tanks of the same general nature had been located in the vicinity before the ordinance was adopted. (Matter of Lorkin Co. v. Schwab, 242 N. Y. 330, 334; Palmer v. Hickory Grove Cemetery, 84 App. Div. 600; Laurel Hill Cemetery v. San Francisco, 216 U. S. 358; Euclid v. Ambler Co., 272 id. 365.) Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ.